This is the third time the case has been before us. Former opinions will be found in 129 Iowa at page 747, and 146 Iowa at page 588. The facts are fully recited in these opinions and need not be repeated at this time. governs.
1. ACTIONS: substitution of parties: what law governs.
One question now presented for the first time is the effect to be given the death of Gordon after the commencement of his suit. For defendant, it is contended that, as the cause of action arose in Indian Territory, Gordon's death had the effect to abate the action, and that there can be no recovery of damages, for the reason that under the law of that territory causes of action for personal injuries do not survive. Without now determining the question as to the law of Indian Territory at the time the cause of action arose, it is sufficient to say that Gordon commenced his action against the defendant in this state before his *Page 451 
death, and upon his demise his administratrix was substituted, pursuant to the statutes of this state. The universal holding of the courts in such cases is that the law of the forum governs, and as, under our statute, the cause of action survives the death of the plaintiff there is no merit in defendant's contention. We quote the following fromRailroad Co. v. Joy, 173 U. S. 226 (19 Sup. Ct. 387, 43 L. Ed. 677): "It is scarcely necessary to say that the determination of the question of the right to revive this action in the name of Hervey's personal representative is not affected in any degree by the fact that the deceased received his injuries in the state of Indiana. The action for such injuries was transitory in its nature, and the jurisdiction of the Ohio court to take cognizance of it upon personal service, or on the appearance of the defendant to the action, can not be doubted. Still less can it be doubted that the question of the revivor of actions brought in the courts of Ohio for personal injuries is governed by the laws of that state, rather than by the law of the state in which the injuries occurred." See, also, Ardmore Co. v. Bevil, 61 Fed. 757 (10 C. C. A. 41); Martin v. Railroad, 151 U. S. 673 (14 Sup. Ct. 533,38 L. Ed. 311); Belt v. Railroad Co., 4 Tex. Civ. App. 231 (22 S. W. 1062).
2. SECOND APPEAL: law of the case.
II. It is argued that the court erred in submitting the question of defendant's negligence in constructing its track south of the town of Minco with sharp ascending and descending grades, for the reason that there is no testimony that such construction was negligent and nothing to show that it was the proximate cause of the injury. This matter was fully considered on a former appeal, and is treated in the first, second, and third divisions of the opinion reported in 146 Iowa, 588.
3. INSTRUCTIONS: submission of issues.
Aside from this, we think there was enough testimony to take the case to the jury upon both propositions. Moreover, *Page 452 
the defendant asked instructions covering this feature of the case; thus admitting that these were questions of fact for the jury. Bonnot Co. v.Newman, 109 Iowa, 580; Dalton v. Railroad, 114 Iowa, 257; Padelford v.Eagle Grove, 117 Iowa, 616; Hahn v. Miller, 60 Iowa, 96; Morgan v.Freemont County, 92 Iowa, 644.
4. EVIDENCE: res gestae.
III. Gordon's testimony was taken on a previous trial, and that testimony was reintroduced upon this trial. Among other things, he was permitted to testify, over defendant's objections, that immediately after his injury, and as he was being pulled from under the cars, he said to the engineer, "My God, Ben, they broke in two," to which the engineer responded, saying, "Yes." Defendant contends, as upon the former appeal, that this was a self-serving declaration, and therefore inadmissible. While not specifically treating of this matter on the former appeal, it was considered and thought not to be erroneous. We now hold expressly that this declaration was so closely connected with the main event, so spontaneous, and so descriptive as to be a part of theres gestae. In support of this holding, see Hutcheis v. Railroad,128 Iowa, 279; Rothrock v. Cedar Rapids, 128 Iowa, 252; Alsever v.Railroad, 115 Iowa, 341; Keyes v. Cedar Falls, 107 Iowa, 509;Sutcliffe v. Association, 119 Iowa, 220.
Armil v. Railway Co., 70 Iowa, 130, relied upon by appellant, has been distinguished, if not overruled, by the later cases cited. The law of the case was made on the former appeals, and the trial court submitted the case upon the theories there authorized.
No prejudicial error appears, and the judgment must be, and it is,affirmed.
 *Page 13